Citation Nr: 0937423	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an effective date earlier than August 13, 
2005, for the award of service connection for bilateral 
cataracts.  

2.  Whether a February 1971 rating decision, which denied 
service connection for left eye cataract, should be reversed 
or revised on the basis of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1964 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
hearing before the undersigned Veterans Law Judge was held at 
the RO in November 2008.  The hearing transcript has been 
associated with the claims file.

Review of the evidence indicates that the Veteran has made a 
claim of CUE in the February 1989 rating decision which 
denied service connection for cataracts.  The RO has not yet 
adjudicated this matter; accordingly, the Board has no 
jurisdiction over it.  Thus, this matter is REFERRED to the 
RO for the appropriate action.


FINDING OF FACT

A claim of service connection was denied in a February 1971 
rating decision.  The Veteran was not provided with notice of 
his appellate rights, however, so the decision is not final.  


CONCLUSION OF LAW

The Veteran's motion for revision of the February 1971 rating 
decision is moot. 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1401, 20.1403, 20.1404, 20.1406 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical evidence reflects findings of left eye 
cataract in June 1966 and November 1967 and bilateral 
cataracts in March/April 1968.  See November 1967 clinical 
record; April 1968 discharge report.  At first, it was 
suspected that a systemic disease was the cause of the 
cataracts, but examination revealed no evidence of systemic 
disease, and the Veteran was found fit for duty.  See April 
1968 discharge report.  The service medical evidence also 
documents that the Veteran sustained injuries to the right 
knee and left index finger, based on which a Medical Board 
evaluation was conducted to determine the Veteran's fitness 
for duty.  The Medical Board report reveals that "physical 
examination was within the limits of normal, except for the 
[Veteran's] right knee and left hand", and after 
examination, the Medical Board determined that the Veteran 
was not fit for duty due to his left index finger and right 
knee injuries.  

In December 1970, the Veteran submitted a formal claim for 
compensation for disorders including a left eye disorder.  In 
conjunction with this claim, VA obtained the Veteran's 
service treatment records and a VA hospitalization report 
from November/December 1970.  The VA hospitalization report 
indicates that the Veteran was admitted because of right knee 
pain and swelling and that the "remainder of the past 
history, social history, and family history and review of 
systems [was] non-contributory".  The claim of service 
connection for a left eye disorder was then denied in a 
February 1971 rating decision, based on the fact that an eye 
condition was "not found on last examination".  

In May 1973, the Veteran submitted an informal claim for an 
increased rating for his service-connected right knee 
disability.  In support of this claim, the Veteran reported 
that he was admitted to the VA Medical Center (VAMC) in May 
1973 for treatment of his right knee disability.  VA then 
obtained the hospitalization summary, which in addition to 
documenting the treatment of the right knee disability, 
indicates that a "pertinent clinical diagnosis noted but not 
treated" was a left eye cataract.  A March 1976 VAMC 
admission record also reflects a diagnosis of cataracts.  

In November 1988, the Veteran filed an application to reopen 
the claim of service connection for an eye condition.  The 
claim refers to the in-service diagnoses and reflects the 
Veteran's contention that his eye was never examined by the 
Physical Examination Board at the time of his discharge.  In 
response to the claim, the RO sent the Veteran a letter at a 
Florida address which informed him that he would be scheduled 
for an examination.  The examination was then scheduled at a 
VAMC in Rhode Island, but the Veteran did not report for the 
examination.  The RO then denied the request to reopen in a 
February 1989 rating decision based on the failure to report, 
and in a letter attached to the rating decision which was 
mailed to the Veteran's Florida address, the RO informed the 
Veteran that the RO could not take any further action unless 
he informed them of his willingness to report for an 
examination and provided him with notice of his appellate 
rights.  

The Veteran subsequently filed unrelated informal claims for 
benefits in July 1990 and February 1991 and a formal claim 
for a total disability rating for individual unemployability 
(TDIU) in September 1992.  None of the claims (or the 
associated medical records) refer to an eye condition, and 
the next recorded history pertaining to the eyes is found in 
a July 1993 VA psychiatric examination record which reports 
the Veteran's history of undergoing cataract surgery.  The 
Veteran then filed another informal claim for increased 
benefits and a formal claim for TDIU in August 1996 and 
September 1996 respectively.  Neither claim refers to the eye 
condition.  The record from a January 1997 VA psychiatric 
examination does reflect the Veteran's history of cataracts 
with "good vision" at the time of examination, though.  

In August 2005, the Veteran filed a formal claim of service 
connection for cataracts.  Evidence received in conjunction 
with the claim showed findings of aphakia due to traumatic 
injury.  Based on this evidence, service connection was 
granted, effective August 13, 2005, the date the August 2005 
claim was received.  See January 2006 rating decision. 

In February 2006, the Veteran filed a notice of disagreement 
with the assigned effective date, contending that the 
effective date should be the date his 1970 claim was received 
because he had cataracts at that time.  He asserts that there 
was CUE in the 1970 rating decision.  

Claim of CUE

Initially, the Board notes that VA has a general duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  This duty does not apply to claims of 
CUE in a prior final decision, however.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).  Therefore, the Board will 
proceed with consideration of the motion.

Pursuant to 38 C.F.R. § 3.105(a), previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  CUE is a very specific and rare kind of 
error of fact or law that compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).  

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
Mere disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  In addition, allegations that the VA breached its 
duty to assist also cannot form a basis for CUE, nor can a 
non-specific claim of error.  Non-specific allegations of 
failure to follow regulations or failure to give due process, 
or any other general, non-specific allegations of error, are 
insufficient to satisfy the requirements, and motions that 
fail to comply with these requirements shall be dismissed 
without prejudice to refiling.  See 38 C.F.R. § 20.1404(b) 
(2008); see also Disabled American Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. 2000).

The Veteran contends that CUE was committed in the February 
1971 rating decision which denied service connection for 
cataracts.  The evidence does indicate that a claim of 
service connection for left eye cataracts was denied in 
February 1971.  The evidence does not indicate that the 
Veteran was advised of his appellate rights, however, and 
without such notice, the decision could not have become 
final.  See AG v. Peake, 536 F.3d 1306, 1309-1310 (Fed. Cir. 
2008).  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) 
(failure to notify a veteran of his right to appeal a 
decision renders a VA decision non-final). 

As noted above, a motion for revision of prior decisions 
based on CUE can only be brought against a final decision; 
without a final decision, a CUE motion is void for lack of 
ripeness.  38 C.F.R. § 3.104(a) (2008); see also 38 U.S.C.A. 
§ 7105(c) (West 2002).  Thus, in light of the Board's 
determination that the February 1971 rating decision has not 
become final, the veteran's motion is moot and the claim is 
dismissed.  See 38 C.F.R. § 3.104(a). 


ORDER

The motion for revision of the February 1971 rating decision 
is dismissed.  


REMAND

Although the Board regrets the additional delay, the Board 
finds that the Veteran's claim of entitlement to an earlier 
effective date must be remanded as it is inextricably 
intertwined with the claim of CUE in the February 1989 rating 
decision.  Thus, the issue of entitlement to an earlier 
effective date is held in abeyance pending completion of the 
development discussed below.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

After the motion for revision of the 
February 1989 rating decision on the 
basis of CUE has been adjudicated, the 
AMC should readjudicate the Veteran's 
claim of entitlement to an earlier 
effective date for the award of service 
connection for cataracts.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


